Citation Nr: 0101658	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  90-48 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to an increased evaluation for removal of coccyx, 
currently rated as 10 percent disabling.

Entitlement to special monthly pension based on the need of 
regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1973 to August 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1990, May 1992, and later RO rating decisions, that 
denied an increased evaluation for removal of coccyx (rated 
10 percent), service connection for urinary dysfunction, and 
special monthly pension based on the need of regular aid and 
attendance of another person or at the housebound rate.  A 
July 1999 RO rating decision granted service connection for 
large capacity neurogenic bladder.  Since service connection 
has been granted for the veteran's urinary condition the 
claim for service connection for urinary dysfunction is no 
longer a matter for appellate consideration.



FINDINGS OF FACT

1.  Service connection is in effect for lumbar laminectomy, 
diskectomy, fusion of L3-4 with lower extremity neuropathy, 
rated 60 percent disabling; large capacity neurogenic 
bladder, rated 30 percent; major depressive disorder, rated 
30 percent; removal of coccyx, rated 10 percent; and 
decreased anal sphincter tone and saddle anesthesia, rated 
10 percent; the veteran is entitled to a total rating for 
compensation based on unemployability; other disabilities of 
the veteran include varicose veins, rated zero percent; 
headaches, rated zero percent; abdominal hysterectomy, rated 
30 percent; left mastectomy, rated 30 percent; and cervical 
spine fusion, rated 20 percent; and the veteran is entitled 
to a permanent and total disability rating for pension 
purposes.

2.  The veteran's removal of the coccyx is manifested 
primarily by complaints of painful residuals, including low 
back pain and neurological deficits in her legs; a separate 
compensable evaluation has been granted for the low back 
disorder with associated neurological deficits.

3.  The veteran is not blind.

4.  The veteran is not bedridden, a patient at a nursing home 
or shown to be precluded from leaving her home unassisted.

5.  She is able to dress herself, feed herself, tend to the 
needs of nature without assistance, and protect herself from 
the hazards of her daily environment.

6.  She does not have a single permanent disability that is 
shown to be ratable at 100 percent.

CONCLUSIONS OF LAW

1.  The 10 percent rating for removal of the coccyx is the 
maximum schedular evaluation allowed and the criteria for an 
additional separate evaluation for the residuals of removal 
of the coccyx are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5298 (2000).

2.  The criteria for special monthly pension benefits based 
on the need for regular aid and attendance of another person 
or at the housebound rated are not met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for removal of coccyx and the claim of entitlement 
to special monthly pension based on the need of regular aid 
and attendance of another person or at the housebound rate.  
There is no identified evidence not accounted for and 
examinations have been performed with regard to the veteran's 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. § 5103); see also VAOPGCPREC 
11-95.


I.  Increased Evaluation for Removal of Coccyx

The veteran had active service from June 1973 to August 1974.

Service medical records show that the veteran was 
hospitalized from December 1973 to February 1974.  During 
this hospitalization she underwent excision of a presacral 
mass.  The diagnosis was cystic keratoma of the presacral 
region.

VA and private medical reports show that the veteran was 
treated and evaluated for various medical problems after 
service.  The more salient medical reports with regard to the 
claims being considered in this appeal are discussed in this 
section and the following section of the Board's decision.

The veteran underwent a VA medical examination in April 1978.  
X-ray of the lumbosacral spine and coccyx showed a large 
surgical circular defect in the center of the sacrum and the 
distal third of the sacrum and coccyx had been removed.  The 
diagnoses included scar, postoperative for removal of cystic 
teratoma in sacral region, now healed with no evidence of 
disabling residuals attributable to said condition found at 
this examination, said to be symptomatic; and history of 
repair of dural leak, now healed with no residuals of a 
disabling nature of that procedure found at this examination, 
nonsymptomatic.

A July 1978 RO rating decision granted service connection for 
complete removal of coccyx.  A 10 percent rating for this 
condition was assigned under diagnostic code 5298, effective 
from February 1978.  This rating has remained unchanged since 
then.

A private medical report shows that a MRI (magnetic resonance 
imaging) of the lumbar spine was taken in August 1989.  The 
impressions were chronic degenerative disc disease at L3-4; 
slight bulging, but no herniation present; post surgical 
changes of midsacrum; and no evidence of recurrent tumor.

A VA summary of the veteran's hospitalization in April 1998 
shows that she underwent a bilateral decompression at L3-4 
with diskectomies and posterior lumbar interbody fusion with 
cages.  The diagnoses were degenerative disc disease; chronic 
urinary tract infections; reflux; chronic bronchitis; breast 
carcinoma, status post mastectomy; bladder dysfunction with 
residual urine, patient does catheterize herself; and 
congenital one kidney.

Private medical reports show that the veteran underwent an 
EMG (electromyograph) in October 1998.  The impression was 
markedly abnormal study consistent with acute deinnervation 
in a left L5 root distribution.  Examination revealed 
moderately positive, but symmetrical straight leg raising 
without increasing pain on ankle dorsiflexion.  Individual 
muscle strength testing was within normal limits except for 
the left ankle where there was 4/5 left ankle dorsiflexion 
and 3/5 weakness of left ankle inversion and eversion.  
Plantar flexion was intact.  Knee jerks were 2+ and 
symmetrical.  The right ankle jerk could be obtained with 
facilitation.  The left ankle jerk was completely absent.  
Both toes were downgoing.  Light touch was described as being 
about 50 percent decreased on the top and bottom of the left 
foot initially.  Later, some decrease was noted in sensation 
along the lateral calf, as well, although not to the same 
degree.  

At the time of the above EMG, the veteran was walking with a 
cane.  There was considerable scarring over the low back 
related to her previous surgeries.  It was noted that she had 
a recent BAK fusion at L3-4 in April 1998, complicated by an 
infection with skin graft as of June 1998.  She had a history 
of previous lumbar surgery for removal of a benign tumor in 
1973, complicated by postoperative meningitis.  Additionally, 
she had a fusion in her cervical spine.  Initially, her legs 
presented with intermittent bilateral numbness.  
Subsequently, there was pain in the left buttock, down the 
right leg with some burning sensation.  She had an implanted 
bone stimulator.  Bilateral peroneal and tibial motor and 
sensory nerve conductions were carried out.  Both peroneal 
motor amplitudes were a bit on the low side with normal 
distal latencies, conduction velocities, and F responses.  
Both tibial motor responses revealed good amplitudes and 
normal peak distal latencies.  F responses were present, 
bilaterally.  Sural and peroneal sensory responses were 
intact with normal amplitudes and peak distal latencies.

A private medical report shows that the veteran underwent MRI 
of the lumbar spine without and with gadolinium in October 
1998.  The impression was status post placement of BAK cage 
spinal fusion at L3-4.  The alignment of the spine appeared 
stable.  There was no apparent mass or hemorrhage seen.  It 
was noted that precise evaluation at the operative site was 
difficult due to paramagnetic signal void related to metallic 
artifacts.

The veteran underwent VA psychiatric examination in September 
1999.  The Axis I diagnoses were major depressive disorder, 
single episode, moderate to severe; and dysthymic disorder.  
The Axis V diagnosis was 55.  The examiner concluded that the 
veteran appeared to have a history of dysthymic disorder that 
appeared to have exacerbated into a major depressive disorder 
over the past year related to complications from her April 
1998 surgery.  It was noted that it was reasonable to assume 
that her depression was related to her serious medical 
complications that had caused disruptions and embarrassment 
in her life.  It was noted that other stresses may have 
contributed to her psychiatric problems, including breast 
cancer, possible personality fragility, and interpersonal 
difficulties.

A private medical report dated in February 2000 notes that 
the veteran's partial sacral removal in service was quite 
intensive and included more than coccyx removal.  The 
signatory, a physician, concluded that the L3-4 disc disease 
was related to the partial sacral removal.

The veteran underwent a VA medical examination in May 2000.  
Functionally, she stated that she had to roll out of bed in 
the morning because of back stiffness.  She reported severe 
difficulty bending over and stated that she could stand about 
15 minutes and sit for about 30 minutes.  She reported that 
she could travel about half an hour and then had to get out 
and walk about.  She used a cane for ambulating and walked 
with a noticeable limp on the left leg.  There were multiple 
scars in the lumbar area.  All the scars were healed.  
Straight leg raising could be carried out to 15 degrees on 
the left and 30 degrees on the right, at which time she 
complained of backache.  There was a long stocking hypalgesia 
of the left lower extremity.  There was no evidence of any 
motor weakness of either lower extremity.  The patellar 
reflexes were absent, bilaterally, and the Achilles' reflexes 
were present, bilaterally, at 1+.  She tandem toe and heel 
walked with difficulty, but she was able to perform these 
maneuvers.  She could flex the lumbar spine to 15 degrees, 
extend it to 10 degrees, side bend to the right to 20 
degrees, side bend 10 degrees to the left, and rotate to the 
right and left sides to 10 degrees.

In a July 2000 decision, the RO granted service connection 
for lumbar laminectomy, diskectomy, fusion at L3-4 with left 
lower extremity neuropathy as secondary to the removal of the 
coccyx.  This condition was rated 40 percent disabling, 
effective from March 1990.  The RO also assigned a total 
rating under the provisions of 38 C.F.R. § 4.30 (2000) from 
April 1998, and the total rating was reduced to 60 percent, 
effective from July 1998.  This rating decision also granted 
service connection for major depressive disorder secondary to 
the low back disorder and assigned a 30 percent rating, 
effective from June 1997.  The veteran was found entitled to 
a total rating for compensation purposes based on 
unemployability in this rating decision.  She was found 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(s) on account of having a 100 percent disability and 
other disabilities with a combined rating of 60 percent or 
more from April 1998 through June 1998.  This rating decision 
shows that service connection is also in effect for large 
capacity neurogenic bladder, rated 30 percent; and decreased 
anal sphincter tone and saddle anesthesia, rated 10 percent.  
The rating decision shows that the veteran has other 
disabilities, including abdominal hysterectomy, rated 
30 percent; left mastectomy, rated 30 percent; cervical spine 
fusion, rated 20 percent; varicose veins, rated zero percent; 
and headaches, rated zero percent.  She has been entitled to 
a permanent and total disability rating for VA pension, 
effective from October 1990.


The veteran and her representative contend that the veteran's 
service-connected removal of coccyx is more disabling than 
currently evaluated.  In general, disability evaluations are 
assigned by applying a schedule of ratings (rating schedule) 
which represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence shows that the veteran has been assigned a 
10 percent rating for removal of the coccyx.  When there are 
no painful residuals following partial or complete removal of 
the coccyx, a noncompensable evaluation is warranted.  A 
10 percent rating requires painful residuals.  38 C.F.R. 
§ 4.71a, Code 5298.

The veteran asserts that the painful residuals of removal of 
the coccyx are more severe than currently rated.  The 
10 percent rating for removal of coccyx with painful 
residuals is the maximum schedular evaluation authorized for 
this condition under the rating schedule.  If the painful 
residuals provide additional functional impairment, separate 
evaluations may be granted for those residuals.  In this 
case, the medical evidence shows that the removal of the 
veteran's coccyx in service involved partial resection of the 
sacrum that caused a low back disability that subsequently 
caused a psychiatric disability.  Service connection has been 
granted for these conditions and separate evaluations have 
been assigned for each condition.  The overall evidence does 
not show that the veteran has additional functional 
impairment related to the removal of her coccyx.  

In the November 1999 supplemental statement of the case, the 
RO determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration of an extraschedular 
evaluation for the removal of the coccyx.  Nor does not the 
Board find circumstances in this case, such as marked 
interference with employment or need for hospitalization due 
to the removal of the coccyx to remand this case to the RO 
for referral to the VA Director of Compensation and Pension 
Service for consideration of a rating in excess of 10 percent 
for this disability on an extraschedular basis.  VAOPGCPREC 
6-96.  Additionally, it is pointed out that the veteran is 
already entitled to a total rating for compensation purposes 
based on the industrial impairment caused by her service-
connected disabilities.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher rating for residuals of removal of the coccyx.  Hence, 
this claim is denied.


II.  Entitlement to Special Monthly Pension Based on the Need 
of Regular Aid and Attendance of Another Person or at the 
Housebound Rate

The veteran her representative also contend that the veteran 
is entitled to special monthly pension based on the need of 
regular aid and attendance of another person or at the 
housebound rate.  In addition to the medical evidence noted 
in Section I of this decision, a VA medical report of the 
veteran's examination for housebound status or permanent need 
for regular aid and attendance was received in October 1991.  
This report shows that she was able to feed herself and that 
her hand grip was normal.  She could dress herself and walk 
with a cane.  She had mild weakness of the right and upper 
extremities.  She was able to self catheter for urinary 
incontinence.  There was no atrophy or limitation of the use 
of the lower extremities.  It was noted that she had a 
history of spinal cord tumor removal with neurogenic bladder, 
bowel dysfunction, mild paraparesis, and saddle anesthesia.  
It was noted that she could walk with the use of a cane.  The 
diagnoses were possible generalized convulsion, post 
operative residuals of benign tumor of the sacral spine, and 
depression.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b),(c).  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In the case of a veteran entitled to pension who does not 
qualify for increased pension payment based on need of 
regular aid and attendance, an increased rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increased pension payment will be considered to have 
been met where, in addition to having a single permanent 
disability rated as 100 percent, there are additional 
disabilities independently ratable at 60 percent or more or 
the veteran is substantially confined to her dwelling or 
immediate premises.  38 U.S.C.A. §§ 1502(c), 1521(e); 
38 C.F.R. § 3.351(d).

The evidence shows that the veteran is entitled to a 
permanent and total disability rating for pension purposes.  
The evidence, however, does not show that she is entitled to 
special monthly pension based on the need of regular aid and 
attendance of another person or at the housebound rate.

The report of the veteran's VA medical examination for 
housebound status or permanent need for regular aid and 
attendance received in 1991 shows that she was not confined 
to her home and that she was able to dress and feed herself.  
While the evidence shows that she has undergone surgery since 
1991, VA reports of her medical examinations in 1999 and 
2000, as well as the other medical evidence of record, do not 
show that she is blind, bedridden, a patient in a nursing 
home, precluded from leaving her home unassisted or so 
helpless as to be in need of the regular aid and attendance 
of another person in dressing herself, feeding herself, 
tending to the needs of nature or to protect herself from the 
hazards of her daily environment.  Hence, she is not entitled 
to special monthly pension based on the need of the aid and 
attendance of another person or at the housebound rate.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The evidence does not show that the veteran has a single 
permanent disability rated as 100 percent with additional 
disabilities independently ratable at 60 percent or more.  
While the record does show that she was assigned a total 
rating for her low back disorder from April through June 
1998, this rating was not permanent.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for special 
monthly pension based on the need of regular aid and 
attendance of another person or at the housebound rate.  
Hence, this claim is denied.

Since the preponderance of the evidence is against the claims 
for an increased evaluation for removal of coccyx and special 
monthly pension based on the need of regular aid and 
attendance of another person or at the housebound rate, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for removal of the coccyx is denied.

Special monthly pension based on the need for regular aid and 
attendance of another person or at the housebound rate is 
denied.



REMAND

The Board notes that in an August 2000 decision, the RO 
denied the veteran's claim of entitlement to a clothing 
allowance.  In August late 2000, the veteran filed a notice 
of disagreement with respect to this determination.  As such, 
a statement of the case should be issued by the RO regarding 
this issue.  See 38 C.F.R. § 19.26 (2000); Manlincon v. West, 
12 Vet. App 238 (1999) (a notice of disagreement initiates 
review by the Board of the RO's denial, thus, the next step 
is for the RO to issue a statement of the case on the denial 
of the issue).

In view of the above, this claim is REMANDED to the RO for 
the following action:


The RO should issue a statement of the 
case to the veteran and her 
representative with respect to the claim 
of entitlement to a clothing allowance.  
The veteran and her representative should 
be informed of the necessity of filing a 
timely substantive appeal if the veteran 
wishes to place this issue in appellate 
status.  38 C.F.R. § 19.26 (2000).


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Member, Board of Veterans' Appeals



 

